Citation Nr: 0725029	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of Eligibility to Dependents' Educational 
Assistance (DEA) benefits under chapter 35, Title 38, of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to August 
1969.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appellant presented testimony at a Travel Board Hearing 
chaired by the undersigned Acting Veterans Law Judge in 
September 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.

The issues of entitlement to service connection for the cause 
of the veteran's death on a de novo basis and eligibility to 
DEA benefits on a de novo basis will be remanded to the RO 
via the Appeals Management Center (AMC), and will be further 
discussed in the remand section at the end of this decision. 




FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the RO denied 
the appellant's claims for service connection for cause of 
the veteran's death and Eligibility to DEA benefits under 
chapter 35, Title 38, of the United States Code.

2.  The evidence associated with the claims file subsequent 
to the July 2001 decision includes a December 2003 medical 
opinion that was not previously of record and is sufficient 
to raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of eligibility to DEA benefits under chapter 35, Title 
38, of the United States Code.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

Accordingly, the Board will address the merits of the claims.

New and Material Evidence

The appellant believes that she has submitted new and 
material evidence to reopen her claim for service connection 
for the cause of the veteran's death.  She believes that the 
disabilities that caused the death of the veteran were the 
result of exposure to Agent Orange during active service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (2006).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of this disability during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b) (2006).

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

The appellant specifically contends that the disabilities 
which caused the death of the veteran are the result of 
exposure to Agent Orange during service.  On December 27, 
2001, the Veterans Education and Benefits Expansion Act of 
2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 
(2001).  This law made substantive changes to 38 U.S.C.A. § 
1116 pertaining to presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 
3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the appellant from establishing service connection 
for cause of death as she may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, for example here by showing that the veteran's 
exposure to an herbicide during service caused the 
disabilities which resulted in his death.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the appellant's claim for service 
connection for the cause of the veteran's death was initially 
denied in a July 2001 rating decision.  She did not submit a 
notice of disagreement with this decision within one year of 
notice thereof.  Therefore, the July 2001 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 2001 decision, the evidence of record 
included the veteran's death certificate, showing that the 
cause of the veteran's death was multi-system organ failure 
due to repair of post-infarction ventricular septal defect 
due to acute interior myocardial infarction due to coronary 
artery disease.  Also included in the record at that time was 
a June 2001 letter from Dr. R. B. Roberts who treated the 
veteran from September 1995 until his death, in which he 
opined that environmental exposures such as Agent Orange may 
have played a role in the veteran's arthralgias, inflammatory 
lung disease, heart disease, and death.

The July 2001 rating decision denied service connection for 
the cause of death on the basis that none of the disabilities 
that were listed on the death certificate as the cause of the 
veteran's death were among those identified by law as being 
associated with exposure to Agent Orange.  The decision 
concluded that the available scientific and medical evidence 
does not support the conclusion that the cause of death was 
associated with herbicide exposure.  

Following the July 2001 decision, the appellant submitted 
treatment records from Dr. Roberts dated in December 1995, 
showing that the veteran was being treated for pleurisy, 
hypercholesterolemia, allergic rhinitis, colon polyps and 
arthritis at that time.  In addition, she submitted January 
1996 treatment records from Dr. S. K. Yu, showing that a 
pleural biopsy and lung biopsy of the veteran's chest 
revealed inflammatory tissue and showing that the doctor's 
impression at that time was that the veteran had organized 
pneumonitis together with organic pleuritis.  The appellant 
also submitted treatment records from Huntsville Hospital 
dated May 2001, showing that the veteran was assessed as 
having a recent inferior myocardial infarction, a history of 
arthralgias, polymyalgia rheumatica, a history of 
gastroesophageal reflux disease, and a heart murmur, which 
was new at that time.  

The appellant also submitted statements from Dr. Roberts 
dated in September 2002 and December 2003, in which he 
reiterates his previous opinion that the veteran's death was 
related to exposure to Agent Orange in service.  The December 
2003 opinion specifically states that it is as likely as not 
that exposure to Agent Orange contributed to the veteran's 
death.  

The record also includes the transcript from the appellant's 
September 2006 Travel Board Hearing in which she testified 
that the veteran's death was related to Agent Orange exposure 
in service.

The Board finds that the material submitted by the appellant 
since July 2001 contains evidence that is new and material.  
Specifically, the Board finds that the December 2003 opinion 
from Dr. Roberts stating that it was as likely as not that 
exposure to Agent Orange contributed to the veteran's death 
is new and material.  

The December 2003 opinion is new in that the June 2001 
opinion that was previously considered merely indicated that 
Agent Orange "may have played a role" in his death.  While 
the June 2001 opinion suggests that there was only a remote 
possibility Agent Orange was involved in the death of the 
veteran, the December 2003 opinion suggests that there is at 
least a fifty percent probability that exposure to Agent 
Orange contributed to the veteran's death.  An opinion of 
this certitude was not available in July 2001.  The December 
2003 opinion is also material, in that it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a relationship between Agent Orange exposure and the 
disabilities that caused the veteran's death.  This raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that while the rationale for this opinion was not 
provided, the credibility of this opinion must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, the Board finds that the December 2003 opinion 
is new and material.

For the reasons stated above, the Board concludes that new 
and material evidence has been presented to reopen the 
appellant's claim for service connection for the cause of 
death.  

As for the appellant's claim for educational assistance, the 
board notes that educational assistance is available to a 
child or surviving spouse of a veteran who, in the context of 
the issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).

The appellant originally filed a claim for eligibility to DEA 
benefits under chapter 35, Title 38, of the United States 
Code in July 2001.  Later in July 2001, the RO issued a 
rating decision, denying the appellant's claim based on its 
determinations that the veteran did not die as a result of a 
service-connected disability, nor did he have a service-
connected permanent and total disability at the time of his 
death.  The appellant's claim to reopen was received in 
November 2002.  

At the time of the July 2001 decision, the evidence of record 
included the veteran's death certificate, showing that the 
cause of the veteran's death was multi-system organ failure 
due to repair of post-infarction ventricular septal defect 
due to acute interior myocardial infarction due to coronary 
artery disease.  None of the causes of death listed on the 
veteran's death certificate were service-connected 
disabilities.  The record also included a December 1969 
rating decision showing that prior to his death, the veteran 
was granted service connection for a right knee disability 
and given a 10 percent evaluation.  There was no evidence of 
the veteran being granted service connection for any other 
disability at the time of his death.

As with the claim for service connection for the cause of 
death, the Board finds that the December 2003 opinion from 
Dr. Roberts constitutes new and material evidence.  As this 
evidence is sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death, it 
is also sufficient to reopen the claim for educational 
benefits.  The new opinion raises a reasonable possibility of 
substantiating the claim.  It may result in finding that the 
cause of the veteran's death was related to service, which in 
turn would establish entitlement to the education benefits.  
The Board notes that these two issues are inextricably 
intertwined.  Issues which are inextricably intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the claim for education 
benefits is also reopened.  

The appellant's claims will be addressed further in the 
remand section at the end of this decision.  


ORDER

Reopening of the claim for service connection for the cause 
of the veteran's death is granted; to this extent only, the 
appellant's claim is allowed.

Reopening of the claim for eligibility to DEA benefits under 
chapter 35, Title 38, of the United States Code is granted; 
to this extent only the appellant's claim is allowed.

REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

In addition, the Board notes that there is additional 
development which must be conducted prior to reaching a 
decision in this claim.  

The appellant states that the veteran served in Vietnam.  
Although the veteran's DD 214 indicates that he served during 
the Vietnam era, there is no indication on this form that he 
served in Vietnam.  The remainder of his service personnel 
records has not been obtained.  The Board finds that these 
records must be obtained in order to confirm that the veteran 
served in the country of Vietnam and is entitled to the 
presumption of exposure to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Furthermore, the Board notes that although the December 2003 
opinion from Dr. Roberts states that it is as likely as not 
that exposure to Agent Orange contributed to the veteran's 
death, the rationale for this opinion was not included.  The 
Board notes that as the disabilities which resulted in the 
death of the veteran are not among those presumed to result 
from exposure to Agent Orange, the scientific and medical 
rationale for the opinion is particularly vital in order to 
establish service connection on a direct basis.  See 
38 C.F.R. § 3.309(e), and Combee.  Furthermore, there is no 
indication that Dr. Roberts had access to the veteran's 
complete medical records, including his service medical 
records.  Therefore, the Board finds that an additional 
opinion would be useful in reaching a decision in this case.  

Therefore, these issues are REMANDED to the AMC for the 
following development: 

1.  The veteran's service personnel 
records should be obtained through 
official channels.

2.  Forward his claims folder to an 
appropriate VA doctor for review in order 
to obtain the following opinions.  The 
examiner must be notified as to whether 
or not the veteran's exposure to Agent 
Orange can be presumed.  After the review 
of the veteran's medical records, the 
examiner should attempt to express the 
following opinions: 

a) If the veteran was exposed to Agent 
Orange during service, is it as likely as 
not that such exposure was the 
etiological cause of the disabilities 
that led to the veteran's death?  If not, 
is it as likely as not that exposure to 
Agent Orange contributed substantially or 
materially to the veteran's death, that 
it combined to cause death, or that it 
aided or lent assistance to the 
production of death?  

b) Is it as likely as not that the cause 
of the veteran's death was etiologically 
related to any other injury or event in 
service, including the systolic murmur 
noted during service? 

The reasons and bases for all opinions 
should be included in a legible report. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


